DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to independent claims 12 and 21, the applicant has amended the claim to state “a plurality of receptacles radiating out from the central body and spaced from one another at positions on the receptacles spaced from the central body, ends of the receptacles remote from the central body being formed respectively with openings”. The specification does not describe 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steber (US 2016/0280285) in view of in view of  Auer et al. (US 2012/0263521, hereinafter Auer) in view of Farrow et al. (US 2006/0053547. Hereinafter “Farrow”).
In regard to claim 11, Steber discloses a motor vehicle having a load-bearing structure [abstract]. 

Steber is silent with the elongate profile having a rigid foam core reinforcing the hollow profile.
Auer discloses a join element made of a fiber-reinforced plastic having at least three tubular and/or profile-shaped connection regions (abstract). Auer discloses adding an additional foam plastic body in the wall element as a core [fig. 3 and 0037].

Steber is silent with regard to a plurality of end pieces on the second ends of the plurality of hollow profiles, the end pieces being made of metal.
Farrow discloses a load bearing grab bar that comprises a grip bar arm, a bracket assembly, a structure attachment, and an extending support leg [0024]. The grip bar arm has a first bar and a second bar [0028]. A rubber cap is employed to seal the end of the grip bar arm [0028]. In an alternative embodiment, a polished aluminum cap with spring tooth grips may be used [0028].
Steber and Farrow both disclose a load bearing structure that comprises an elongated profile. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the aluminum cap of Farrow as end pieces for the elongate profiles in Steber motivated by the expectation of sealing the sends of the elongate profiles [Farrow 0028].
In regard to claim 13, Steber discloses that the position element is made from a carbon fiber reinforced plastic [0047].
In regard to claim 14, Modified Steber discloses that the caps are formed of aluminum [Farrow 0028].
In regard to claim 16, Steber discloses that the plurality of openings circumferentially surround the first ends of the respective rods [0051; Fig. 2B and Fig. 3].
In regard to claim 17, Steber discloses that the position element is formed from a sheet molding compound [0047].

In regard to claim 20, Steber discloses that the rods are formed from fiber-reinfroced plastic [0041]. 
In regard to claim 21, Steber discloses a load bearing structure [0042]. The load bearing structure comprises a positioning element [0042]. The examiner considers the position element a joint. The positioning element is formed from a fiber-reinforced plastic material [0047]. The position element is a half shell [0051]. The half shell has a body and plurality of half profiles of substantially U-shape that extend out from a central region of the body so that each of the half profile has an open lateral side along an outward extending direction of the respective half profile [fig. 3 and 0051].
The load structure comprises rods [0042]. The examiner considers the rods to be a plurality of elongate profiles. Each rod has an opposite first and second end spaced along the extending direction [fig. 2B]. The first ends of the plurality elongate profiled being accommodated respectively in the plurality of openings of the position element from below to achieve a form fitting connection with a surface of each of the plurality of elongate profiles parallel to the extending direction exposed with the plurality of elongate profiles are accommodated in the openings [0042-0043; 0051; fig 2B; fig. 3]. The rods are formed from fiber-reinforced plastic [0041]. Portions of the position element correspond to the plurality of openings are press fit to connect the plurality of rods to the position element [0042].
plurality of openings are press fit to connect the plurality of rods to the position element [0042].

Auer discloses a join element made of a fiber-reinforced plastic having at least three tubular and/or profile-shaped connection regions (abstract). Auer discloses adding an additional foam plastic body in the wall element as a core [fig. 3 and 0037].
Steber and Auer both disclose joint components that are formed from a fiber-reinforced plastic material. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the foam core of Steber in the elongate profiles of Fiedler to add additional reinforcement to the hollow profile of the elongate profiles. 
Steber is silent with regard to a plurality of end pieces on the second ends of the plurality of hollow profiles, the end pieces being made of metal.
Farrow discloses a load bearing grab bar that comprises a grip bar arm, a bracket assembly, a structure attachment, and an extending support leg [0024]. The grip bar arm has a first bar and a second bar [0028]. A rubber cap is employed to seal the end of the grip bar arm [0028]. In an alternative embodiment, a polished aluminum cap with spring tooth grips may be used [0028].
Steber and Farrow both disclose a load bearing structure that comprises an elongated profile. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the aluminum cap of Farrow as end pieces for the elongate profiles in Steber motivated by the expectation of sealing the sends of the elongate profiles [Farrow 0028].
In regard to claim 22, Modified Steber discloses that the caps are formed of aluminum [Farrow 0028].

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782